Citation Nr: 1641913	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-21 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The appellant was a member of the Army National Guard of Nebraska, with a period of active duty for training (ACDUTRA) from October 1, 1964 to March 17, 1965.  The appellant had reserve component service until October 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2014, the appellant testified at a hearing before a Decision Review Officer.  A copy of the transcript is associated with the claims file.

On an April 2015 VA Form 9, the appellant requested a videoconference Board hearing.  In a December 2015 correspondence, the appellant contacted the RO to withdraw his request for a Board hearing.  Accordingly, the Board finds that the appellant's request for a Board hearing has been withdrawn.

The Board notes that the issue of entitlement to service connection for tinnitus was listed by the appellant's representative as an issue on appeal.  See August 2016 Informal Hearing Presentation.  However, this issue is not on appeal, as the appellant failed to submit a substantive appeal in response to a September 2015 statement of the case.  Therefore, the Board does not currently have jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that his bilateral hearing loss is related to noise exposure during his period of active duty for training.

Veteran status must be established as a condition of eligibility for service-connection.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  To establish veteran status based on a period of ACDUTRA, a claimant's disability must relate to a disease or injury that was incurred or aggravated during the period of ACDUTRA.  38 U.S.C.A. § 101; 38 C.F.R. § 3.1; Harris v. West, 13 Vet. App. 509, 511 (2000).

Unless, and until, veteran status is established for any period of ACDUTRA, the presumptions of soundness and aggravation as well as the presumptions of service connection accorded to certain diseases under the statute and pertinent regulations do not apply.  See 38 U.S.C.A. §§ 1111, 1153; Bowers, 26 Vet. App. at 206-07.

In a June 2013 treatment note discussing the appellant's May 2013 private audiogram, Dr. C.F. stated that it was "quite likely that the noise exposure [the appellant] suffered during his military service was the beginning of his hearing loss."  However, these private medical records did not include Dr. C.F.'s treatment notes or other evidence used in reaching the provided opinion.  Therefore, on remand, the appellant should be asked to complete VA Form 21-4142 authorizing VA to obtain private medical records pertaining to his bilateral hearing loss claim. 

The Board notes that the appellant has not been afforded a VA medical examination regarding the etiology of his bilateral hearing loss.  In a November 2013 VA audiology consultation, a VA audiologist provided a medical opinion where she determined that the appellant's "hearing impairment is LESS LIKELY as not (LESS THAN 50/50 probability) caused by or aggravated by military noise exposure."  In support of the opinion, the audiologist cited the appellant's entrance and exit exams which reflected that no significant shift in hearing had occurred during service.

The Board finds the November 2013 VA medical opinion to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e. one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
   
The November 2013 VA audiologist failed to provide an opinion with adequate supporting rationale as to whether the appellant's bilateral hearing loss was related to his active duty for training.  Specifically, the audiologist's supporting rationale only addressed the absence of a significant shift in hearing from the appellant's entrance and exit exams.  Further, the audiologist failed to comment on the appellant's May 2013 private audiogram, Dr. C.F.'s June 2013 positive nexus opinion, and the appellant's lay statements reflecting that his hearing loss was related to his military noise exposure.  On remand, the appellant should be provided a VA examination and a new clinical opinion is necessary to ascertain the etiology of the appellant's bilateral hearing loss disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr, 21 Vet. App. at 311.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with an opportunity to identify any outstanding VA or private treatment records relating to his claim for service connection for bilateral hearing loss, and obtain any records so identified, following receipt of any necessary authorizations from the appellant.  

2. Thereafter, provide the appellant with a VA audiological examination to determine the etiology of the appellant's bilateral hearing loss.  The examiner should consider the full evidence of record, to include: (a) the June 2013 positive nexus opinion provided by Dr. C.F.; (b) the November 2013 negative nexus opinion provided by VA; and (c) the appellant's lay statements of record, to include testimony from the September 2014 DRO hearing.

After reviewing the service and post-service medical evidence of record, and the lay statements of record, the examiner must provide an opinion as to whether the appellant's bilateral hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active duty for training, to include his military noise exposure.

In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document hearing loss is not fatal to the appellant's claim and cannot be the only basis by which to reject a possible nexus to service.  The opinion must be supported by complete rationale, to include a discussion as to whether or not there was delayed onset of hearing loss as a result of exposure to noise in service.

3.  Thereafter, the AOJ should readjudicate the appellant's claim.  If the benefit sought remains denied, furnish the appellant and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




